ORDER
PER CURIAM.
This action arises from damages Robert Gryzmala et al. (hereinafter and collectively, “Gryzmala”) suffered to their home located in Belleville, Illinois, during a wind and rain storm in June 1998. Gryzmala filed an insurance claim against State Farm Fire & Casualty Company, et al. (hereinafter, “State Farm”).1 Gryzmala filed suit against State Farm and its agents, believing he had not been compensated adequately for the damages incurred in the home. Following a jury trial, Gryz-mala was awarded no damages. This appeal follows.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. SCI Environmental, Inc., a defendant herein, filed a motion to dismiss which was taken with the case; the motion is denied.